 



Exhibit 10.2

EXECUTION COPY
     AMENDMENT No. 2, dated as of April 29, 2008, (this “Amendment”) to the
GOVERNANCE AGREEMENT, dated as of July 30, 2004 (the “Agreement”), among BRITISH
AMERICAN TOBACCO p.l.c., a public limited company incorporated under the laws of
England and Wales (“BAT”), BROWN & WILLIAMSON HOLDINGS, INC. (f/k/a Brown &
Williamson Tobacco Corporation), a Delaware corporation (“B&W”), and REYNOLDS
AMERICAN INC., a North Carolina corporation (“Reynolds American”).
          WHEREAS, the Board of Directors of Reynolds American has authorized a
share repurchase program (the “Share Repurchase Program”) for the purchase of
outstanding shares of common stock of Reynolds American, par value $0.0001 per
share, pursuant to which Reynolds American may spend up to $350,000,000 over one
year to repurchase shares;
          WHEREAS, B&W and Reynolds American have entered into a share
repurchase agreement dated as of April 29, 2008 pursuant to which B&W shall
participate in the Share Repurchase Program subject to the terms and conditions
set forth therein;
          WHEREAS, the parties desire to enter into this Amendment in order to
amend Sections 1.01, 4.01 and 4.03(a) of the Agreement;
          NOW, THEREFORE, the parties hereto agree as follows:
          SECTION 1. Amendment to the Agreement.
          (a) Section 4.01 of the Agreement is hereby amended by replacing such
4.01 in its entirety with the following new Section 4.01:
          “Purchases of Equity Securities. Except for the acquisition of shares
of Common Stock pursuant to the Combination Agreement or pursuant to or as
contemplated by the Share Repurchase Agreement and subject to the exceptions set
forth in Section 4.03, during the Standstill Period, the Investor Parties shall
not, directly or indirectly, acquire, agree to acquire or make a proposal to
acquire beneficial ownership of any shares of Equity Securities. Equity
Securities acquired pursuant to this Article IV shall be subject to all of the
terms, covenants and conditions of this Agreement.”
          (b) Section 4.03(a) of the Agreement is hereby amended by replacing
such Section 4.03(a) in its entirety with the following new Section 4.03(a):
     “(a) during the Standstill Period, the Investor Parties may acquire
beneficial ownership of additional Equity Securities if, after giving effect to
any such acquisition (other than any acquisition pursuant to or as contemplated
by the

 



--------------------------------------------------------------------------------



 



Share Repurchase Agreement), B&W’s Percentage Interest would not exceed the
Standstill Percentage less the percentage of Voting Power (calculated as of the
date of disposition) associated with any Equity Securities disposed of by any
Investor Party (other than to another Investor Party or to Reynolds American
pursuant to the Share Repurchase Agreement) following the date of this
Agreement;
     (c) Section 1.01 of the Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
          “Share Repurchase Program” means the share repurchase program for the
repurchase of outstanding shares of common stock of Reynolds American, par value
$0.0001 per share, pursuant to which Reynolds American may spend up to
$350,000,000 over one year to repurchase shares;
          “Share Repurchase Agreement” means the Share Repurchase Agreement,
dated as of April 29, 2008, between B&W and Reynolds American, pursuant to which
B&W shall participate in the Share Repurchase Program subject to the terms and
conditions set forth therein, and any other agreement entered into by B&W and
Reynolds American which by its terms provides that it shall constitute a “Share
Repurchase Agreement” within the meaning of this Agreement;
          SECTION 2. Amendment Part of the Agreement. This Amendment shall be
considered to be a part of the Agreement and shall be subject to the provisions
thereof, including Article VI thereof (but excluding Section 6.10 thereof).
Except as expressly set forth herein, the Agreement shall continue in full force
and effect without waiver, modification or amendment.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed by the
parties hereto as of the date first above written.

                  BRITISH AMERICAN TOBACCO P.L.C.,    
 
           
 
  by        
 
         /s/ Nicola Snook    
 
     
 
Name: Nicola Snook    
 
      Title: Company Secretary    
 
                BROWN & WILLIAMSON HOLDINGS, INC.,    
 
           
 
  By        
 
         /s/ Timothy J. Hazlett    
 
     
 
Name: Timothy J. Hazlett    
 
      Title: President    
 
                REYNOLDS AMERICAN INC.,    
 
           
 
  by        
 
         /s/ Daniel A. Fawley    
 
     
 
Name: Daniel A. Fawley    
 
      Title: Senior Vice President and Treasurer    

[Signature Page to the Amendment No. 2 to the Governance Agreement]

 